        Case 1:20-cv-08174-PGG-KNF Document 22 Filed 02/11/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
KAREN JARRETT,                                                    :

                                    Plaintiff,                   :

                  - against -                                    :           ORDER

AMERICAN NURSES ASSOCIATION -                                    :    20-CV-8174 (PGG)(KNF)
NEW YORK, INC., et al.,
                                                                  :
                                      Defendants.
------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held with counsel to the respective parties on February 11,

2021. As a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.       all discovery, of whatever nature, be initiated so as to be completed on or before July

                  19, 2021;

         2.       the last date on which to amend pleadings will be April 6, 2021;

         3.       the last date on which to join additional parties will be April 6, 2021;

         4.       a telephonic status conference will be held with the parties on June 15, 2021, at

                  2:00 p.m. The parties shall use dial in number (888) 557-8511 and enter access code

                  4862532;

         5.       any dispositive motion shall be filed on or before August 19, 2021, and the response

                  and any reply to such a motion should be made in accordance with Local Civil Rule

                  6.1 of this court;

         6.       if no dispositive motion is made, the parties shall submit their joint pretrial order to

                  the court on or before August 19, 2021. That document must conform to the
     Case 1:20-cv-08174-PGG-KNF Document 22 Filed 02/11/21 Page 2 of 2



             requirements for such an order that are found in the Individual Rules of Practice of

             the assigned district judge; and

      7.     should the parties determine that a settlement conference would be useful, they

             should advise the Court, through a joint writing, and propose three (3) dates on which

             all parties are available to participate in a settlement conference.

Dated: New York, New York                             SO ORDERED:
       February 11, 2021




                                                -2-
